Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 are objected to because of the following informalities:  Claim 5 reads in part “and the angle encoder is configured to obtain azimuth information of each set of rotating mirror, so that the sets of rotating mirrors precisely operate in a linkage manner ….”  The first underlined portion appears to be a typographical error as singular, since the context, including parent claims, implies singular “mirror” should be plural “mirrors.”   
Depending claim 6 inherits the same deficiency. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 11, 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Barnett (US 1256645).
Regarding claim 1, Barnett discloses A beam scanning apparatus (A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) with arrayed rotating mirrors (Fig. 1:7 – slabs; text p. 1, lns. 103-108), comprising (i.e., open language for the claim, MPEP 2111.03): 
a motor (Fig. 1: 12 – motor), a worm (13 – worm-wheel), a wormgear (9 – gear wheel), a mounting rack (3 – supporting frame; 4 – slab-holding frame), and a rotating mirror (Fig. 1:7 – slabs; text p. 1, lns. 103-108), wherein 
the worm (13 – worm-wheel) and the wormgear (9 – gear wheel) are located on the mounting rack (3 – supporting frame; 4 – slab-holding frame), and engage with each other by using a gear for a linkage connection (i.e., the gears connect elements); 
the rotating mirror (Fig. 1:7 – slabs; text p. 1, lns. 103-108) is located in the mounting rack (3 – supporting frame; 4 – slab-holding frame), and is coaxially connected to the wormgear (via shaft 8); 
the motor (Fig. 1: 12 – motor) is configured to drive the worm (13 – worm-wheel) to rotate, to drive the wormgear (9 – gear wheel) and the rotating mirror (Fig. 1:7 – slabs; text p. 1, lns. 103-108) to rotate coaxially (via shaft 8); and 
the rotating mirror comprises (i.e., open language for the claim, MPEP 2111.03)
a rotating mirror portion (see Figs 2 & 5 for close ups on slabs 7 rotating via shafts 8) comprising a reflecting mirror (Fig. 1:7 – slabs; text p. 1, lns. 103-108) and 
rotating mirror bases that are respectively connected to two ends of the rotating mirror portion (Fig. 1: slabs 7 are connected to the slab-holding frame 4 at the two ends, at the tops and bottoms), bearings (26 – end-pieces; i.e., they bear the weight) that are rotatably connected to the mounting rack (3 – supporting frame; 4 – slab-holding frame) are respectively disposed on the two rotating mirror bases and extend outward from two ends of the rotating mirror (Fig. 1:7 – slabs; text p. 1, lns. 103-108), and one of the bearings (26 – end-pieces; i.e., they bear the weight) is coaxially connected to the wormgear (9 – gear wheel).


    PNG
    media_image1.png
    696
    737
    media_image1.png
    Greyscale


Regarding claim 2, the reference further discloses The beam scanning apparatus with arrayed rotating mirrors according to claim 1, further comprising: at least two sets of rotating mirrors (Fig. 1 shows 8 sets of mirrors/slabs 7).
Regarding claim 3, the reference further discloses The beam scanning apparatus with arrayed rotating mirrors according to claim 2, wherein mirror planes of the sets of rotating mirrors are arranged in a same orientation, and the sets of rotating mirrors rotate synchronously (i.e., this appears inherently true and necessary based on the structures within the supporting frame 3 and the messaging intent as an advertising machine, text pg. 1., ln 9-10).
Regarding claim 4, the reference further discloses The beam scanning apparatus with arrayed rotating mirrors according to claim 3, wherein the reflecting mirror is one of the following: a dual-plane-parallel reflecting mirror, a triple-plane-parallel reflecting mirror, or a dual-plane pyramid reflecting mirror (Figs. 2 & 5: note that the slab mirrors are arranged in a pyramid cross-section and there are at least two [dual], plane surfaces).
Regarding claim 8, the reference further discloses The beam scanning apparatus with arrayed rotating mirrors according to claim 3, wherein the mounting rack (3 – supporting frame; 4 – slab-holding frame) comprises a base (3- supporting frame), a slab (2-base) that is parallel to the base (i.e., base 2 is parallel to supporting frame 3 top side), and a column that connects the base and the slab (i.e., the left and right sides of supporting frame 3), the slab is parallel to an upper surface of the base (i.e., base 2 is parallel to supporting frame 3 top side), and the motor 12 – motor), the worm (13 – worm-wheel), and the wormgear (9 – gear wheel) are all disposed on an upper surface of the slab (Fig. 1 – note that all these elements are on top of and supported, directly or indirectly, by base 2).
Regarding claim 11, the reference further discloses The beam scanning apparatus with arrayed rotating mirrors according to claim 3, wherein a parameter of one set of rotating mirrors is the same as that of the rest sets of rotating mirrors (e.g., bar 5 provides guide for at least one parameter, related to positioning, of all the rotating mirrors as shown in Figs. 1 and 4).
Regarding claim 14, the reference further discloses a power supply (text p. 1, ln. 56 – “driven by any suitable power, as electris motor 12”), wherein the power supply is configured to supply power to the motor (12 – motor; i.e., the reference contemplates the electric power source as in conjunction with the motor), and the power supply is disposed on the upper surface (i.e., “upper” relative and not defined by the claim; interpreted as above the lower portion) of the base (i.e., motor 12 in conjunction with the power is mounted in connection with the lower portion of the supporting frame 3 via elements such as bearing 21, see Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett.
Regarding claims 7 and 13, the reference does not further disclose wherein the mirror planes of each set of rotating mirrors (Fig. 1:7 – slabs; text p. 1, lns. 103-108) are plated with reflective film. Official Notice is taken that reflective film is a well-known, common way to provide a mirror surface because the film provides the mirror structure with benefits such as weight reduction and reduced costs. 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use film for the mirror reflective surfaces of the mirrors of Barnett because reflective film can reduce the weight of the device and/or reduce costs of production.
Allowable Subject Matter
Claims 5, 6, 9, 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 5, the prior art does not teach or suggest “The beam scanning apparatus with arrayed rotating mirrors” including the specific arrangement for “wherein an angle encoder is further disposed on the sets of bearings, and the angle encoder is configured to obtain azimuth information of each set of rotating mirror, so that the sets of rotating mirrors precisely operate in a linkage manner.” as set forth in the claimed combination(s).
With respect to claim 6, this claim depends on claim 5 and is allowable at least for the reasons stated supra.
Regarding claims 9 and 12, the prior art does not teach or suggest “The beam scanning apparatus with arrayed rotating mirrors” including the specific arrangement for “wherein a groove is provided on a base, and the bearing is disposed in the groove on the base.” as set forth in the claimed combination(s).
Regarding claim 10, the prior art does not teach or suggest “The beam scanning apparatus with arrayed rotating mirrors” including the specific arrangement for “further comprising a coupling, wherein the motor is coaxially connected to the worm by using the coupling.” as set forth in the claimed combination(s).

Claims 15 and 16 are allowed.
Regarding independent claim 15, the prior art does not teach or suggest “A beam scanning apparatus with arrayed rotating mirrors” including the specific arrangement for “the angle encoder is disposed on one of the sets of bearings” as set forth in the claimed combination(s).
With respect to claim 16, this claim depends on claim 15 and is allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   US 20120319445 - single input and multi-output drive system with structural similarities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872